United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Johnny Gallego, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1700
Issued: September 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 23, 2016 appellant, through his representative, filed a timely appeal from
March 9 and April 12, 2016 merit decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant met his burden of proof to establish additional
work-related conditions due to his March 3, 2011 employment injury; (2) whether appellant met
his burden of proof to establish a recurrence of disability due to his March 3, 2011 employment
injury; and (3) whether OWCP met its burden of proof to terminate appellant’s eligibility for
wage-loss compensation and medical benefits effective April 12, 2016 because he had no
residuals of his March 3, 2011 employment injury after that date.
FACTUAL HISTORY
On August 15, 2011 appellant, then a 56-year-old mason, filed a traumatic injury claim
(Form CA-1) alleging that on March 3, 2011 he sustained a lumbar sprain when he climbed a
ladder to a confined area and repaired a firewall.3 He did not stop work, but rather continued in
his regular position for the employing establishment. OWCP accepted that appellant sustained a
lumbar sprain on March 3, 2011.4
In an August 19, 2011 report, Dr. Carol Hutchinson, an attending osteopath and Boardcertified occupational medicine physician, noted that appellant complained of sharp pain in his
back after the March 3, 2011 work injury and that the pain had worsened to include intermittent
pain in both legs. Appellant had reported that he engaged in weight training once a week and
cardiovascular training twice per week. Dr. Hutchinson diagnosed back pain, but suspected that
he might also have spinal stenosis. With respect to her diagnosis of back pain, she noted, “I
cannot determine with medical certainty whether this condition has been caused by or aggravated
by the injury as described above or by the nature of the work or conditions of the workplace.”
In an August 23, 2011 report, Dr. Abraham R. Byrd, III, an attending Board-certified
family practitioner, noted that appellant reported feeling low back pain at the time of the
March 3, 2011 work injury and developing sharp pain radiating from his low back into his
buttocks approximately four months after March 3, 2011. He indicated that he suspected that
appellant sustained a lumbar sprain due to the March 3, 2011 work injury and that this condition
improved until July 2011 when he developed “an apparent bilateral sciatica or sciatic nerve
irritation” without significant neurological deficit. On October 31, 2011 Dr. Byrd noted that
appellant continued to report lumbar pain, but that his condition was slowly improving.
The findings of a January 17, 2012 magnetic resonance imaging (MRI) scan revealed that
appellant had severe canal stenosis with degenerative changes and small broad-based disc
herniation at L3-4, moderate canal narrowing, mild bilateral foraminal narrowing, and annular

3

Appellant later explained that he had to twist his back, balance himself, lift materials, and crawl/pull himself for
an extended period in order to perform this task.
4

Under different claim files, OWCP had previously accepted that appellant sustained a fractured right calcaneus
(resolved) on October 14, 2007 (claim File No. xxxxxx984) and left lateral and medial meniscus tears on
December 9, 2008 (File No. xxxxxx370).

2

degeneration at L4-5, and tiny paracentral disc protrusion with some mild mass effect on the
traversing left S1 nerve root at L5-S1.5
In an August 27, 2013 report, Dr. Byrd diagnosed periodic back pain with positive
findings on prior MRI scan for severe stenosis and disc protrusion traversing the S1 nerve root.
He noted that appellant’s symptoms, although described by him as intense when they occurred,
were not disabling.
On September 6, 2013 appellant filed a notice of recurrence (Form CA-2a) alleging that
he sustained a recurrence of disability due to his March 3, 2011 employment injury. He did not
stop work around the time he filed the claim and listed the date of injury, March 3, 2011, as the
date he sustained a recurrence of disability. Appellant indicated that he continued to experience
pain from the March 3, 2011 injury.6
In a September 12, 2013 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of his recurrence of disability claim. Appellant resubmitted a
copy of the August 19, 2011 report of Dr. Hutchinson.
By decision dated December 4, 2013, OWCP denied appellant’s claim for a recurrence of
disability due to his March 3, 2011 employment injury. It noted that he had continued to work in
his regular-duty position after the March 3, 2011 employment injury and that he had not missed
any time from work due to the employment injury. OWCP determined that appellant had failed
to submit medical evidence containing a rationalized medical opinion that he sustained disability
due to the condition for which the March 3, 2011 injury was accepted, i.e., lumbar sprain. It
indicated that Dr. Byrd’s reports contained diagnoses of low back conditions other than lumbar
sprain, such as severe lumbar stenosis and disc protrusion, but that appellant had not provided a
rationalized medical opinion establishing that these conditions were related to the March 3, 2011
work injury or that they caused disability.
The findings of a September 9, 2014 MRI scan showed left para-midline protrusion with
mild central canal stenosis and likelihood of left nerve root impingement at L3-4, broad bulging
annulus with moderate central canal stenosis at L4-5, and left para-midline protrusion with
likelihood of left nerve root impingement at L5-S1. In a September 22, 2014 report, Dr. Byrd
noted that appellant now reported that his pain generally did not run down his legs but “stays in
low back.” He diagnosed progressive low back pain and noted, “[Patient’s] main concern is that
he someday may need surgery and wants to be covered.”

5

The record also contains the findings of January 19, 2012 electromyogram (EMG) testing of appellant’s lower
extremities.
6

Appellant noted on the Form CA-2a that he had no work restrictions from the March 3, 2011 employment
injury.

3

In a November 23, 2014 report, Dr. Byrd discussed his treatment of appellant’s medical
condition since August 23, 2011, recommended that he continue with conservative treatment,
and indicated that his current diagnosis was lumbar spinal stenosis and herniated nucleus
pulposus of the lumbar spine. He noted:
“This patient sustained a work-related injury on March 3, 2011. His initial
symptoms are temporally related to that injury, and there is no evidence of any
other cause. [The patient] only sought care when his symptoms persisted, and
even then has tried [to] use every conservative means possible to get himself
better, without resorting to more medical therapy. Indeed, his ‘absence’ of
treatment in the intervening time simply reflects the fact that he had gotten
himself better to a point that he could live with it, and only now comes because of
some worsening of symptoms, leading him to have concern he may require
further therapy in the future.”
On December 3, 2014 OWCP received an undated letter in which appellant requested
reconsideration of its December 4, 2013 decision. Appellant argued that he sustained a more
severe condition on March 3, 2011 than the accepted lumbar sprain and that he, in fact, sustained
several additional low back conditions that Dr. Byrd identified on the MRI scan findings of
record. He indicated that the nature of the conditions sustained on March 3, 2011 was the issue
that concerned him and noted, “I have not become further disable[d], nor has my pain
changed/worsened.”
In a December 3, 2014 letter received by OWCP on that date, a workers’ compensation
program manager for the employing establishment argued that medical reports of Dr. Byrd do
not show that the degenerative conditions of appellant’s low back were related to the March 3,
2011 employment injury or other work factors.
In December 2015 OWCP referred appellant to Dr. Michael A. Steingart, an osteopath
and Board-certified orthopedic surgeon, for an examination and evaluation of the nature and
extent of residuals from the March 3, 2011 employment injury.
In a February 5, 2016 report, Dr. Steingart discussed appellant’s factual and medical
history and reported the findings of the physical examination he performed on that date. He
discussed the mechanism of the March 3, 2011 employment injury and noted that appellant
currently reported having low back pain which occasionally radiated into his legs. Appellant
reported that his general pain level was 2 out of 10 and indicated that he worked out in the gym
five days a week and could bench press at least 130 pounds. Dr. Steingart reported that, upon
physical examination of his back and lower extremities, appellant exhibited no evidence of
muscle spasm or tenderness to palpation/percussion, but that there was some limitation of back
motion. Straight-leg raising in the sitting and supine positions was negative. Dr. Steingart
indicated that appellant had 5/5 motor strength in his knees, ankles, and feet, and that sensation
was fully intact in his lower extremities. He posited that appellant exhibited no objective
findings of the lumbar sprain sustained on March 3, 2011 and that he had not sustained any
additional medical condition due to the mechanism of the March 3, 2011 injury or the treatment
provided for the lumbar sprain. Dr. Steingart determined that appellant could return to his
regular work as a mason without work restrictions, but noted that his nonwork-related

4

conditions, such as spinal stenosis, would cause appellant to “have challenges performing all the
tasks needed.” He further noted:
“The claimant’s MRI scans performed on two separate occasions do report spinal
stenosis especially noted at the L3-4 level with a chronic neuropathic condition as
noted on the EMG. This can prevent the claimant’s ability to work. This
condition is congenital and not related to a lumbar sprain. The clinical pain that
the claimant has today is strictly in the low back, pointing to the sacrum. There
are no objective findings that he would not recover from a lumbar sprain. Based
on the official disability guidelines, the claimant would have resolved the
symptoms after approximately six to eight weeks. The lumbar sprain/strain that
he did have at the time of injury did not contribute in any manner or form to any
of the above issues, as that is completely resolved by this time. Additionally,
there was a hiatus as noted in the medical records from 2012 to 2014. The
claimant reported having further back issues. However, his activities level, the
fact that his working out in the gym (weights, bending, squatting, kneeling), does
indicate that any further symptoms are more related to his workout routine and his
activity level rather than a lumbar sprain/strain that was noted at the time of the
original injury.”7
By decision dated March 9, 2016, OWCP denied modification of its December 4, 2013
decision denying appellant’s claim for recurrence of disability due to his March 3, 2011
employment injury. It also indicated that it was considering appellant’s claim, as expressed in
his reconsideration letter received on December 3, 2014, that he sustained a more severe
condition on March 3, 2011 than the accepted lumbar sprain. OWCP found that appellant had
not submitted rationalized medical evidence showing that he sustained any work-related
condition other than a lumbar sprain on March 3, 2011. It explained that, although Dr. Byrd
identified several additional low back conditions as seen on the MRI scan findings of record, he
failed to provide a rationalized medical opinion that they were related to the March 3, 2011
employment injury or other work factors. OWCP also determined that the well-rationalized
February 5, 2016 report of Dr. Steingart showed that appellant’s claimed additional work-related
conditions were not related to the March 3, 2011 employment injury.
In a letter dated March 10, 2016, OWCP advised appellant that it proposed to terminate
his eligibility for wage-loss compensation and medical benefits because he ceased to have
residuals of his March 3, 2011 employment injury after that date. It informed him that the
proposed termination action was justified by the well-rationalized February 5, 2016 report of
Dr. Steingart, OWCP’s referral physician. OWCP provided appellant 30 days to submit
evidence and argument challenging the proposed termination action.
Appellant did not submit any evidence or argument in the period allotted by OWCP’s
March 10, 2016 letter.

7

Appellant received wage-loss compensation for hours lost from work on February 5, 2016 for attending the
OWCP referral examination conducted by Dr. Steingart on that date.

5

In an April 12, 2016 decision, OWCP terminated appellant’s eligibility for wage-loss
compensation and medical benefits effective April 12, 2016 because he had no residuals of his
March 3, 2011 employment injury after that date. It found that the weight of the medical opinion
evidence regarding appellant’s work-related disability and need for medical treatment rested with
the February 5, 2016 report of Dr. Steingart.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any specific condition for which compensation is claimed are causally related to
the employment injury.8 The medical evidence required to establish a causal relationship
between a claimed medical condition and an employment injury is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete and accurate factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a lumbar sprain on March 3, 2011. Appellant
did not stop work but rather continued in his regular position at the employing establishment.
On September 6, 2013 he filed a Form CA-2a alleging that he sustained a recurrence of disability
due to his March 3, 2011 employment injury. By decision dated December 4, 2013, OWCP
denied appellant’s claim for a recurrence of disability due to his March 3, 2011 employment
injury. On December 3, 2014 it received an undated letter in which he requested reconsideration
of its December 4, 2013 decision. Appellant argued that he had sustained a more severe
condition on March 3, 2011 than simply the accepted lumbar sprain and that he, in fact, sustained
several additional low back conditions found on the MRI scan findings of record. By decision
dated March 9, 2016, OWCP denied modification of its earlier December 4, 2013 decision. It
also found that appellant had failed to establish any additional work-related condition on
March 3, 2011.
The Board finds that appellant failed to meet his burden of proof to establish additional
work-related conditions due to his March 3, 2011 employment injury.
Appellant submitted reports in which Dr. Byrd, an attending physician, provided
diagnoses of low back conditions other than lumbar sprain, such as severe lumbar stenosis and
disc protrusion traversing the S1 nerve, but he did not provide a rationalized medical opinion
establishing how these conditions were related to the March 3, 2011 employment injury.

8

J.F., Docket No. 09-1061 (issued November 17, 2009).

9

See E.J., Docket No. 09-1481 (issued February 19, 2010).

6

In an August 23, 2011 report, Dr. Byrd indicated that he suspected that appellant
sustained a lumbar sprain due to the March 3, 2011 work injury and that this condition improved
until July 2011 when he developed “an apparent bilateral sciatica or sciatic nerve irritation”
without significant neurological deficit. On August 27, 2013 he diagnosed periodic back pain
with positive findings on prior MRI scan for severe stenosis and disc protrusion traversing the S1
nerve root. In a report dated November 23, 2014 report, Dr. Byrd indicated that appellant’s
current diagnosis was lumbar spinal stenosis and herniated nucleus pulposus of the lumbar spine.
He noted, “This patient sustained a work-related injury on March 3, 2011. Dr. Byrd initial
symptoms are temporally related to that injury, and there is no evidence of any other cause.”
The Board notes that Dr. Byrd’s reports do not contain a clear opinion that appellant
sustained any medical condition other than a lumbar sprain due to the March 3, 2011 work
injury. The Board has held that medical evidence which does not offer a clear opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.10 Dr. Byrd did not discuss the March 3, 2011 employment injury in any detail or
explain the medical process through which it could have been responsible for medical conditions
other than a lumbar sprain. Therefore, appellant did not meet his burden of proof to establish
additional work-related conditions due to his March 3, 2011 employment injury.11
LEGAL PRECEDENT -- ISSUE 2
An individual who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable and probative
evidence that the disability for which compensation is claimed is causally related to the accepted
injury.12 This burden includes the necessity of furnishing rationalized medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that
the disabling condition is causally related to the employment injury, and supports that conclusion
with sound medical rationale.13 Where no such rationale is present, medical evidence is of
diminished probative value.14
ANALYSIS -- ISSUE 2
As noted above, appellant filed a Form CA-2a on September 6, 2013 alleging that he
sustained a recurrence of disability due to his March 3, 2011 employment injury and OWCP
10

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

11

On appeal appellant argued that Dr. Byrd’s reports show that he sustained medical conditions other than a
lumbar sprain due to the March 3, 2011 work injury, but the Board has explained why Dr. Byrd’s reports do not
establish such additional conditions.
12

Charles H. Tomaszewski, 39 ECAB 461, 467 (1988); Dominic M. DeScala, 37 ECAB 369, 372 (1986). Under 20
C.F.R. § 10.5(x), a recurrence of disability is defined, in part, as “an inability to work after an employee has returned
to work, caused by a spontaneous change in a medical condition which had resulted from a previous injury or illness
without an intervening injury or new exposure to the work environment that caused the illness.”
13

L.F., Docket No. 15-1069 (issued August 12, 2015); Mary S. Brock, 40 ECAB 461, 471-72 (1989).

14

Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

7

denied this claim in decisions dated December 4, 2013 and March 9, 2016. The Board finds that
appellant failed to meet his burden of proof to establish a recurrence of disability due to his
March 3, 2011 employment injury.
The Board notes that appellant continued to work in his regular-duty position after the
March 3, 2011 employment injury and that he did not miss any time from work due to the
employment injury, other than a few hours of wage loss due to his participation in a second
opinion examination on February 5, 2016.15 The Board finds that appellant failed to establish
disability due to the condition for which the March 3, 2011 employment injury was accepted,
i.e., lumbar sprain. As explained above, the medical evidence of record, including the reports of
Dr. Byrd, do not show that he sustained any medical condition other than a lumbar sprain due to
the March 3, 2011 work injury. The Board finds that none of the medical reports of Dr. Byrd
contain an opinion that appellant had disability due to the only accepted medical condition in this
case, i.e., a lumbar sprain. Appellant has not submitted a rationalized medical report establishing
that he sustained a recurrence of disability due to his March 3, 2011 employment injury and,
thus, appellant has failed to meet his burden of proof.
LEGAL PRECEDENT -- ISSUE 3
Under FECA, once OWCP has accepted a claim it has the burden of proof to justify
termination or modification of compensation benefits.16 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the
employment.17 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.18
ANALYSIS -- ISSUE 3
The Board finds that OWCP met its burden of proof to terminate eligibility for wage-loss
compensation and medical benefits effective April 12, 2016 because he had no residuals of his
March 3, 2011 employment injury after that date. The Board finds that the weight of the medical
evidence with respect to residuals of the March 3, 2011 employment injury is represented by the
thorough, well-rationalized opinion of Dr. Steingart, OWCP’s referral physician.
The
February 5, 2016 report of Dr. Steingart establishes that appellant had no residuals of his
March 3, 2011 employment injury after April 12, 2016.
In his February 5, 2016 report, Dr. Steingart reported that, upon physical examination of
his back and lower extremities, appellant exhibited no evidence of muscle spasm or tenderness to
palpation/percussion, but that there was some limitation of back motion. Straight-leg raising in
the sitting and supine positions was negative. Dr. Steingart indicated that appellant had 5/5
15

Appellant did not stop work around the time he filed his recurrence of disability claim on September 6, 2013.
On the Form CA-2a, he listed the date of injury, March 3, 2011, as the date he sustained a recurrence of disability.
16

I.J., 59 ECAB 408 (2008); Vivien L. Minor, 37 ECAB 541, 546 (1986).

17

Charles E. Minniss, 40 ECAB 708, 716 (1989).

18

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8

motor strength in his knees, ankles, and feet, and that sensation was fully intact in his lower
extremities. He posited that appellant exhibited no objective findings of the lumbar sprain
sustained on March 3, 2011 and that he had not sustained any additional medical condition due
to the mechanism of the March 3, 2011 injury or the treatment provided for the lumbar sprain.
Dr. Steingart determined that appellant could return to his regular work as a mason without work
restrictions, but noted that his nonwork-related conditions, such as spinal stenosis, would cause
appellant to “have challenges performing all the tasks needed.” He further indicated that
appellant’s spinal stenosis was congenital and not related to the March 3, 2011 lumbar sprain,
that the lumbar sprain resolved in six to eight weeks, and that the lumbar sprain did not
contribute in any manner to another medical condition. Dr. Steingart noted, “[Appellant’s]
activities level, the fact that his working out in the gym (weights, bending, squatting, kneeling),
does indicate that any further symptoms are more related to his workout routine and his activity
level rather than a lumbar sprain/strain that was noted at the time of the original injury.”
The Board has reviewed the opinion of Dr. Steingart and notes that it has reliability,
probative value, and convincing quality with respect to its conclusions regarding the relevant
issue of the present case. Dr. Steingart provided a thorough factual and medical history and
accurately summarized the relevant medical evidence.19 He provided medical rationale for his
opinion by explaining that appellant ceased to have objective residuals of his March 3, 2011
employment injury. Dr. Steingart also explained that appellant’s continuing back symptoms
were related to the progression of his nonwork-related back conditions and his workout routine
in the gym.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish additional
work-related conditions due to his March 3, 2011 employment injury or to establish a recurrence
of disability due to his March 3, 2011 employment injury. The Board further finds that OWCP
met its burden of proof to terminate eligibility for wage-loss compensation and medical benefits
effective April 12, 2016 because he had no residuals of his March 3, 2011 employment injury
after that date.

19

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

9

ORDER
IT IS HEREBY ORDERED THAT the April 12 and March 9, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 25, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

